Exhibit 10.49
September 12, 2011
RB, Inc.
365 West Passaic Street
Rochelle Park, NJ 07662
Gentlemen:
The President and Chief Executive Officer of Kid Brands, Inc. (the “Company”)
has recently resigned. The Company is entering into this agreement with RB, Inc.
at the direction of the Company’s Board of Directors in order that the Company
may be provided with the services of Raphael Benaroya, an employee of RB, Inc.,
to serve as interim Executive Chairman of the Company with the duties of chief
executive of the Company. The Board would find the service of Mr. Benaroya in
this capacity to be very valuable to the Company because of his knowledge of the
Company’s operations and finances due to his many years as a director of the
Company and his prior service as Executive Chairman. You agree to provide the
services of Mr. Benaroya as set forth herein and cause him to devote
substantially full time to these duties.
This agreement will be effective, and Mr. Benaroya’s services shall commence,
immediately upon acceptance of this letter. This agreement shall be for a period
through December 31, 2011, but Mr. Benaroya’s appointment as interim Executive
Chairman shall expire earlier upon the appointment by the Board of a new chief
executive officer or upon written notification by us to you which we would not
expect to occur for a period of 90 days. In the event that a new chief executive
officer is appointed, you agree to continue to provide the services of
Mr. Benaroya to us in order to provide assistance during the transition through
December 31, 2011.
RB, Inc. shall be paid $300,000 as total compensation for providing the services
set forth herein which will be paid in four equal installments on the last day
of September, October, November and December 2011 and shall be payable
notwithstanding our rescission of the appointment of Mr. Benaroya as Executive
Chairman prior to December 31, 2011; provided, however, that if RB, Inc.
terminates this agreement prior to December 31, 2011, the fee will be prorated
to reflect the period of time prior to December 31, 2011 during which this
agreement was in effect.
It is understood that Mr. Benaroya shall not be paid director fees for the
period during which he is serving as Executive Chairman and he shall not be
entitled to participate in any bonus program, employee benefit plan or other
compensation arrangement whatsoever with the Company. RB, Inc. will be
reimbursed for its reasonable expenses incurred for its services under this
agreement.
This agreement shall be governed by the laws of New Jersey and may not be
amended except by a written agreement entered into between RB, Inc. and the
Company.

 

 



--------------------------------------------------------------------------------



 



RB, Inc.   - 2 -   September 12, 2011

If RB, Inc. is in agreement with the terms hereof, please sign, and have
Mr. Benaroya sign to acknowledge his agreement, and return the duplicate copy of
the letter attached hereto.

            Very truly yours,
      /s/ Fred Horowitz     Fred Horowitz      Chairman, Compensation Committee
   of the Board of Directors     

Agreed and accepted
this 12th day of September 2011
RB, Inc.
/s/ Raphael Benaroya                                                            

By:   Raphael Benaroya
President

Agreed and accepted
this 12th day of September 2011
/s/ Raphael Benaroya                                                            
Raphael Benaroya

 

 